DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s election without traverse of Group 1, claims 1-12 and 17, and withdrawn claims 13-16 in the reply filed on March 01, 2021 is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” (Fig.8) has been used to designate both the fabric and the fabric length.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 3 is objected to because of the following informalities:  the numerical “404” (claim 3, line 1) is improperly inserted after the word “design” should be deleted.
 Claim 10 is objected to because applicant claims two embodiments in this claim. Different embodiments must be claimed in different claims.
  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1-9, 11, 12 and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lebovitz (WO 2017/142718 A1).
With respect to claims 1- 4, 7, 8, 11,12 and 17, Lebovitz  (Figs. 2 and 9) teaches a process for printing fabrics (para [00016] and [00074]) having the steps of  defining  jigs images i.e., one or more cut patterns, each corresponding to parts for a product which is a garment (Fig. 2A, [00014] and [00040-00043], creating a graphic design of the product ([00074]), selecting pattern constraints i.e., nesting the graphic design and the cut patterns to define positions with respect to a fabric for positioned, rotated or scale within the pattern constrains or the nested design ([0038], [00088]) and minimum material usage (Fig.9, step 902, [00042] and  [00086-00087]), to output a nested graphic design for printing on the fabric ([00078]), printing the nested graphic design on the fabric to produce a printed fabric having one or more nested 
With respect to claims 5 and 6, Fig.5 or 11B of Lebovitz shows the graphic design which is based on a repeated pattern and on multiple color ways ([00038] and [00075]).
With respect to claim 9, Lebovitz teaches the steps of storing the created graphic design and the cut patterns ([000125-000133]) and outputting the created graphic design and the cut patterns for any of the nesting or for direct printing (Fig.9, step 906, [00082] and [00088]).  

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claim 10 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Lebovitz (WO 2017/142718 A1) in view of Cloots et al. (US 2016/0347085 A1).
	With respect to claim 10, Lebovitz teaches the process for printing fabrics as recited.  See the explanation of Lebovitz above.
Lebovitz does not teach a color matching calibration for the printing on the fabric or raster image processing (RIP) for the printing on the fabrics.
However, the use of a color matching calibration for the printing on a fabric or raster image processing (RIP) for the printing on a fabric is conventional. For example, Cloots et al. 
In view of the teaching of Cloots et al., it would have been obvious to one of ordinary skill in the art to modify the process of Cloots et al. by providing a conventional raster image processing (RIP) for the printing on a fabric as taught by Cloots et al. for the advantage of providing separate process of printing giving the user a choice of a printing system to print according to application and design preference. Note, also, that the use of color matching calibration for the printing on the fabric is well known in the art.  

Conclusion
         	
         	The patents to Warner et al., Burke, Xiong and Tharpe et al. are cited to show other processes having obvious similarities to the claimed process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853